Exhibit 10.2

 

CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES

OF THE

SERIES B CONVERTIBLE PREFERRED STOCK

OF

HEALTHAXIS INC.

 

The undersigned, the Chief Executive Officer of HealthAxis Inc., a Pennsylvania
corporation (the “Company”), in accordance with the provisions of the
Pennsylvania Business Corporation Law does hereby certify that, pursuant to the
authority conferred upon the Board of Directors by the Amended and Restated
Articles of Incorporation of the Company, the following resolution creating a
series of preferred stock, designated as Series B Convertible Preferred Stock,
was duly adopted on,              2008, as follows:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Amended and Restated
Articles of Incorporation of the Company (the “Articles of Incorporation”),
there hereby is created out of the shares of the Company’s preferred stock, par
value $1.00 per share, authorized in Article 5 of the Articles of Incorporation
(the “Preferred Stock”), a series of Preferred Stock of the Company, to be named
“Series B Convertible Preferred Stock,” consisting of twenty-one million one
hundred five thousand (21,105,000) shares, which series shall have the following
designations, powers, preferences and relative and other special rights and the
following qualifications, limitations and restrictions:

 

1. Designation and Rank.  The designation of such series of the Preferred Stock
shall be the Series B Convertible Preferred Stock, par value $1.00 per share
(the “Series B Preferred Stock”). The maximum number of shares of Series B
Preferred Stock shall be twenty-one million one hundred five thousand
(21,105,000) shares. The Series B Preferred Stock shall rank senior to the
Company’s common stock, par value $0.10 per share (the “Common Stock”), and to
all other currently existing classes and series of equity securities of the
Company (“Junior Stock”).

 

2. Dividends.

 

(a) Payment of Dividends.  Commencing on the date of the initial issuance (the
“Issuance Date”) of the Series B Preferred Stock, the holders of record of
shares of Series B Preferred Stock shall be entitled to receive, out of any
assets at the time legally available therefor and as declared by the Board of
Directors, in an amount and as of the same record and payment dates as any
dividends in respect of the Common Stock that have been declared by the Board of
Directors (the “Dividend Payment”), and no more, payable upon conversion
pursuant to Section 5 hereof in cash or, if the Equity Conditions (as defined
below) have been met, at the Company’s option in shares of Common Stock. Upon
the payment of any dividend on the Series B Preferred Stock in shares of Common
Stock, the number of shares of Common Stock to be issued to the holder shall be
an amount equal to the quotient of (i) the Dividend Payment divided by
(ii) ninety percent (90%) of the average of the VWAP (as defined below) for the
twenty (20) trading days immediately preceding the date the Dividend Payment is
due. Dividends on the Series B Preferred Stock shall not be cumulative.
Dividends on the Series B Preferred Stock are prior and in preference to any
declaration or payment of any distribution on any outstanding shares of Junior
Stock, except for the Common Stock in respect of which dividends on the Series B
Preferred Stock shall be pari passu.

 

(b) For purposes hereof, “Equity Conditions” means, during the period in
question, (i) the Company shall have duly honored all conversions scheduled to
occur or occurring by virtue of one or more Conversion Notices (as defined in
Section 5(b)(i)), if any, (ii) there is an effective registration statement
pursuant to which the holders of Series B Preferred Stock are permitted to
utilize the prospectus thereunder (as the same may have been amended from time
to time) to resell all of the shares of Common Stock issuable pursuant to such
dividend payment in question,

 

--------------------------------------------------------------------------------


 

and the Company believes, in good faith, that such effectiveness will continue
uninterrupted for the foreseeable future or such shares are eligible for resale
under Rule 144, (iii) the Common Stock is trading or quoted on the OTC Bulletin
Board, any one of the NASDAQ markets, the American Stock Exchange or the New
York Stock Exchange (each, individually, a “Trading Market” and collectively,
the “Trading Markets”) and all of the shares of Common Stock issuable pursuant
to such dividend payment are listed for trading or quoted on a Trading Market
(and this Company believes, in good faith, that trading of the Common Stock on a
Trading Market will continue uninterrupted for the foreseeable future),
(iv) there is a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of the shares of Common Stock
issuable pursuant to such dividend payment, (v) the issuance of the shares in
question to the holder of Series B Preferred Stock would not violate the
limitations set forth in Section 7, (vi) for a period of 20 consecutive days on
which the Common Stock is traded or quoted on a Trading Market (each, a “Trading
Day”) immediately prior to the applicable date in question, the daily average
dollar volume for the Common Stock on the Trading Market exceeds $100,000 per
Trading Day with a VWAP (as defined below) for each such Trading Day equal to or
greater than $1.155 per share (subject to adjustment for forward and reverse
stock splits and the like) and (vii) no public announcement of a pending or
proposed change of control or acquisition transaction has occurred that has not
been consummated. For purposes hereof, “VWAP” means, for any date, (i) the daily
volume weighted average price of the Common Stock for such date on a Trading
Market as reported by Bloomberg Financial L.P. (based on a trading day from
9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is
not then quoted on a Trading Market and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (iii) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

 

(c) Intentionally omitted.

 

(d) In the event of a dissolution, liquidation or winding up of the Company
pursuant to Section 4 hereof, all declared and unpaid dividends on the Series B
Preferred Stock shall be payable on the date of payment of the preferential
amount to the holders of Series B Preferred Stock. In the event of a redemption
pursuant to Section 8 hereof, all declared and unpaid dividends on the Series B
Preferred Stock shall be payable on the date of such redemption. In the event of
a voluntary conversion pursuant to Section 5(a) hereof, all declared and unpaid
dividends on the Series B Preferred Stock being converted shall be payable on
the Voluntary Conversion Date (as defined in Section 5(b)(i) hereof).

 

(e) For purposes hereof, unless the context otherwise requires, “distribution”
shall mean the transfer of cash or property without consideration, whether by
way of dividend or otherwise, payable other than in shares of Common Stock or
other equity securities of the Company, or the purchase or redemption of shares
of the Company (other than repurchases of Common Stock held by employees or
consultants of the Company upon termination of their employment or services
pursuant to agreements providing for such repurchase or upon the cashless
exercise of options held by employees or consultants) for cash or property.

 

3. Voting Rights.

 

(a) Class Voting Rights.  For so long as 7,300,000 shares (as adjusted for any
stock dividends, combinations, or splits with respect to such shares) of the
Series B Preferred Stock remain outstanding, the Series B Preferred Stock shall
have the following class voting rights (in addition to the voting rights set
forth in Section 3(b) hereof). In connection therewith, the Company shall not,

 

2

--------------------------------------------------------------------------------


 

without the affirmative vote or consent of the holders of at least fifty percent
(50%) of the shares of the Series B Preferred Stock outstanding at the time,
given in person or by proxy, either in writing or at a meeting, in which the
holders of the Series B Preferred Stock vote separately as a class:
(i) authorize, create, issue or increase the authorized or issued amount of any
class or series of stock, including but not limited to the issuance of any more
shares of Preferred Stock, ranking pari passu or senior to the Series B
Preferred Stock, with respect to the distribution of assets on liquidation,
dissolution or winding up; (ii) amend, alter or repeal the provisions of the
Series B Preferred Stock, whether by merger, consolidation or otherwise, so as
to adversely affect any right, preference, privilege or voting power of the
Series B Preferred Stock; provided, however, that any creation and issuance of
another series of Junior Stock shall not be deemed to adversely affect such
rights, preferences, privileges or voting powers; (iii) repurchase, redeem or
pay dividends on, shares of Common Stock or any other shares of the Company’s
Junior Stock (other than de minimis repurchases from employees of the Company in
certain circumstances, and any contractual redemption obligations existing as of
the date hereof as disclosed in the Company’s public filings with the Securities
and Exchange Commission); (iv) amend the Articles of Incorporation or By-Laws of
the Company so as to affect materially and adversely any right, preference,
privilege or voting power of the Series B Preferred Stock; provided, however,
that any creation and issuance of another series of Junior Stock shall not be
deemed to adversely affect such rights, preferences, privileges or voting
powers; (v) effect any distribution with respect to Junior Stock other than as
permitted hereby; (vi) reclassify the Company’s outstanding securities;
(vii) voluntarily file for bankruptcy, liquidate the Company’s assets or make an
assignment for the benefit of the Company’s creditors; (viii) materially change
the nature of the Company’s business; or (ix) authorize, approve or enter into a
Major Transaction (as defined in Section 8 below).

 

(b) General Voting Rights.  Except with respect to transactions upon which the
Series B Preferred Stock shall be entitled to vote separately as a class
pursuant to Section 3(a) and 3(c) herein and except as otherwise required by
Pennsylvania law, the Series B Preferred Stock shall have no voting rights. The
Common Stock into which the Series B Preferred Stock is convertible shall, upon
issuance, have all of the same voting rights as other issued and outstanding
Common Stock of the Company, and none of the rights of the Preferred Stock.

 

(c) Preferred Stock Director.  For so long as 7,300,000 shares (as adjusted for
any stock dividends, combinations, or splits with respect to such shares) of
Series B Preferred Stock remain outstanding, the holders of the Series B
Preferred Stock, voting together as a single class, shall be entitled to
nominate and elect one (1) member of the Board of Directors of this Company at
each meeting or pursuant to their written consent. Any director who shall have
been elected by the holders of the Series B Preferred Stock may be removed
during the aforesaid’s term of office, whether with or without cause, only by
the affirmative vote of the holders of majority of the Series B Preferred Stock,
voting together as a single class. In the event that said director is removed
then the holders of the Series B Preferred Stock shall be entitled to name a
replacement director.

 

4. Liquidation Preference.

 

(a) In the event of the liquidation, dissolution or winding up of the affairs of
the Company, whether voluntary or involuntary, the holders of shares of Series B
Preferred Stock then outstanding shall be entitled to receive, out of the assets
of the Company available for distribution to its stockholders, an amount equal
to $1.155 per share (the “Liquidation Preference Amount”) of the Series B
Preferred Stock plus any declared and unpaid dividends before any payment shall
be made or any assets distributed to the holders of the Common Stock or any
other Junior Stock. If the assets of the Company are not sufficient to pay in
full the Liquidation Preference Amount plus any declared and unpaid dividends
payable to the holders of outstanding shares of the Series B Preferred Stock and
any series of Preferred Stock or any other class of stock ranking pari

 

3

--------------------------------------------------------------------------------


 

passu, as to rights on liquidation, dissolution or winding up, with the Series B
Preferred Stock, then all of said assets will be distributed among the holders
of the Series B Preferred Stock and the other classes of stock ranking pari
passu with the Series B Preferred Stock, if any, ratably in accordance with the
respective amounts that would be payable on such shares if all amounts payable
thereon were paid in full. All payments for which this Section 4(a) provides
shall be in cash, property (valued at its fair market value as determined by an
independent appraiser reasonably acceptable to the holders of a majority of the
Series B Preferred Stock) or a combination thereof; provided, however, that no
cash shall be paid to holders of Junior Stock unless each holder of the
outstanding shares of Series B Preferred Stock has been paid in cash the full
Liquidation Preference Amount plus any declared and unpaid dividends to which
such holder is entitled as provided herein. After payment of the full
Liquidation Preference Amount plus any declared and unpaid dividends to which
each holder is entitled, such holders of shares of Series B Preferred Stock will
not be entitled to any further participation as such in any distribution of the
assets of the Company.

 

(b) Written notice of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, stating a payment date and the place
where the distributable amounts shall be payable, shall be given by mail,
postage prepaid, no less than thirty (30) days prior to the payment date stated
therein, to the holders of record of the Series B Preferred Stock at their
respective addresses as the same shall appear on the books of the Company.

 

5. Conversion.  The holder of Series B Preferred Stock shall have the following
conversion rights (the “Conversion Rights”):

 

(a) Right to Convert.  At any time on or after the Issuance Date, the holder of
any such shares of Series B Preferred Stock may, at such holder’s option,
subject to the limitations set forth in Section 7 herein, elect to convert (a
“Voluntary Conversion”) all or any portion of the shares of Series B Preferred
Stock held by such person into a number of fully paid and nonassessable shares
of Common Stock equal to the quotient of (i) the Liquidation Preference Amount
of the shares of Series B Preferred Stock being converted divided by (ii) the
Conversion Price (as defined in Section 5(d) below) then in effect as of the
date of the delivery by such holder of its notice of election to convert. In the
event of a notice of redemption of any shares of Series B Preferred Stock
pursuant to Section 8 hereof, the Conversion Rights of the shares designated for
redemption shall terminate at the close of business on the last full day
preceding the date fixed for redemption, unless the redemption price is not paid
on such redemption date, in which case the Conversion Rights for such shares
shall continue until such price is paid in full. In the event of a liquidation,
dissolution or winding up, the Company shall provide to each holder of shares of
Series B Preferred Stock notice of such liquidation, dissolution or winding up,
which notice shall (i) be sent at least fifteen (15) days prior to the
termination of the Conversion Rights (or, if the Company obtains lesser notice
thereof, then as promptly as possible after the date that it has obtained notice
thereof) and (ii) state the amount per share of Series B Preferred Stock that
will be paid or distributed on such liquidation, dissolution or winding up, as
the case may be.

 

(b) Mechanics of Voluntary Conversion.  The Voluntary Conversion of Series B
Preferred Stock shall be conducted in the following manner:

 

(i) Holder’s Delivery Requirements.  To convert Series B Preferred Stock into
full shares of Common Stock on any date (the “Voluntary Conversion Date”), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., New York time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as Exhibit I (the
“Conversion Notice”), to the Company at (714) 970-1342, Attention: Chief
Financial Officer, and (B) surrender to a common carrier for delivery to the
Company as soon as practicable following such Voluntary Conversion Date the
original certificates representing

 

4

--------------------------------------------------------------------------------


 

the shares of Series B Preferred Stock being converted (or an indemnification
undertaking with respect to such shares in the case of their loss, theft or
destruction) (the “Preferred Stock Certificates”) and the originally executed
Conversion Notice.

 

(ii) Company’s Response.  Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder. Upon receipt
by the Company of a copy of the fully executed Conversion Notice, the Company or
its designated transfer agent (the “Transfer Agent”), as applicable, shall,
within three (3) business days following the date of receipt by the Company of
the fully executed Conversion Notice, use its commercially reasonable best
efforts to issue and deliver to the Depository Trust Company (“DTC”) account on
the Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
as specified in the Conversion Notice, registered in the name of the holder or
its designee, the number of shares of Common Stock to which the holder shall be
entitled. Notwithstanding the foregoing to the contrary, the Company or its
Transfer Agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such conversion is in connection with a
sale and the Company and the Transfer Agent are participating in DTC through the
DWAC system. If the number of shares of Preferred Stock represented by the
Preferred Stock Certificate(s) submitted for conversion is greater than the
number of shares of Series B Preferred Stock being converted, then the Company
shall, as soon as practicable and in no event later than five (5) business days
after receipt of the Preferred Stock Certificate(s) and at the Company’s
expense, issue and deliver to the holder a new Preferred Stock Certificate
representing the number of shares of Series B Preferred Stock not converted.

 

(iii) Dispute Resolution.  In the case of a dispute as to the arithmetic
calculation of the number of shares of Common Stock to be issued upon
conversion, the Company shall cause its Transfer Agent to promptly issue to the
holder the number of shares of Common Stock that is not disputed and shall
submit the arithmetic calculations to the holder via facsimile as soon as
possible, but in no event later than three (3) business days after receipt of
such holder’s Conversion Notice. If such holder and the Company are unable to
agree upon the arithmetic calculation of the number of shares of Common Stock to
be issued upon such conversion within five (5) business days of such disputed
arithmetic calculation being submitted to the holder, then the Company shall
within three (3) business days submit via facsimile the disputed arithmetic
calculation of the number of shares of Common Stock to be issued upon such
conversion to the Company’s independent registered public accounting firm. The
Company shall cause the accountant to perform the calculations and notify the
Company and the holder of the results no later than ten (10) business days from
the time it receives the disputed calculations. Such accountant’s calculation
shall be binding upon all parties absent manifest error. The reasonable expenses
of such accountant in making such determination shall be paid by the Company, in
the event the holder’s calculation was correct, or by the holder, in the event
the Company’s calculation was correct, or equally by the Company and the holder
in the event that neither the Company’s or the holder’s calculation was correct.
The period of time in which the Company is required to effect conversions under
this Certificate of Designation shall be tolled with respect to the subject
conversion pending resolution of any dispute by the Company made in good faith
and in accordance with this Section 5(b)(iii). In the case of a dispute as to
the holder’s right to have all or a portion of its Preferred Stock redeemed or
the price of such redemption, or a dispute as to the occurrence of a subsequent
issuance or other event which would trigger a reset of the Conversion Price
pursuant to Section 5(e) below or the adjusted value of the Conversion Price,
the Company shall submit the disputed determinations via facsimile within three
(3) business days of receipt, or deemed receipt, of the Conversion Notice or a
notice of redemption pursuant to Section 8

 

5

--------------------------------------------------------------------------------


 

hereof or other event giving rise to such dispute, as the case may be, to the
holder. If the holder and the Company are unable to agree upon such
determination or calculation within five (5) business days of such disputed
determination or arithmetic calculation being submitted to the holder, then the
Company shall, within three (3) business days submit via facsimile a copy of
(a) the disputed agreement or other documentation of an event or occurrence
which the holder believes may trigger a reset of the Conversion Price, to an
independent law firm selected by the Company and approved by holder or (b) the
disputed arithmetic calculation of the Conversion Price or any redemption price
to the Company’s independent registered public accounting firm. The Company, at
the Company’s expense, shall cause the law firm or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) business days from the time it
receives the disputed determinations or calculations. Such law firm’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error. The procedures required by this
Section 5(b)(iii) are collectively referred to herein as the “Dispute Resolution
Procedures.”

 

(iv) Record Holder.  The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series B Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

 

(v) Company’s Failure to Timely Convert.  If within three (3) business days of
the Company’s receipt of an executed copy of the Conversion Notice (so long as
the applicable Preferred Stock Certificates and original Conversion Notice are
received by the Company on or before such third business day) (the “Delivery
Date”) and if the Company and the holder are not engaged in the dispute
resolution process described in Section 5(b)(iii), if the Transfer Agent shall
fail to issue and deliver to a holder the number of shares of Common Stock to
which such holder is entitled upon such holder’s conversion of the Series B
Preferred Stock or to issue a new Preferred Stock Certificate representing the
number of shares of Series B Preferred Stock to which such holder is entitled
pursuant to Section 5(b)(ii) (a “Conversion Failure”), in addition to all other
available remedies which such holder may pursue other than upon the exercise of
holder’s Buy-In rights as provided in Section 5(b)(iv), the Company shall pay
additional damages to such holder on each business day after such third (3rd)
business day that such conversion is not timely effected in an amount equal 0.5%
of the product of (A) the sum of the number of shares of Common Stock not issued
to the holder on a timely basis pursuant to Section 5(b)(ii) and to which such
holder is entitled and, in the event the Company has failed to deliver a
Preferred Stock Certificate to the holder on a timely basis pursuant to
Section 5(b)(ii), the number of shares of Common Stock issuable upon conversion
of the shares of Series B Preferred Stock represented by such Preferred Stock
Certificate, as of the last possible date which the Company could have issued
such Preferred Stock Certificate to such holder without violating
Section 5(b)(ii) and (B) the Closing Bid Price (as defined below) of the Common
Stock on the last possible date which the Company could have issued such Common
Stock and such Preferred Stock Certificate, as the case may be, to such holder
without violating Section 5(b)(ii). If the Company fails to pay the additional
damages set forth in this Section 5(b)(v) within five (5) business days of the
date incurred, then such payment shall bear interest at the rate of 2.0% per
month (pro rated for partial months) until such payments are made. The term
“Closing Bid Price” shall mean, for any security as of any date, the last
closing bid price of such security on the Trading Market on which such security
is traded as reported by Bloomberg, or, if no last closing trade price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink OTC
Markets Inc. If the Closing Bid Price cannot be calculated for such security on
such date on any of the foregoing bases, the Closing Bid Price

 

6

--------------------------------------------------------------------------------


 

of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of a majority of the outstanding
shares of Series B Preferred Stock. Notwithstanding the foregoing, no additional
damages shall be paid to any holder exercising his Buy-In rights pursuant to
Section 5(b)(iv).

 

(vi) Buy-In Rights.  In addition to any other rights available to the holders of
Series B Preferred Stock, if the Company fails to cause its Transfer Agent to
transmit to the holder a certificate or certificates representing the shares of
Common Stock issuable upon conversion of the Series B Preferred Stock on or
before the Delivery Date, and if the Company and the holder are not engaged in
the dispute resolution process described in Section 5(b)(iii), and if after such
date the holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of the shares of Common Stock issuable upon conversion of
Series B Preferred Stock which the holder anticipated receiving upon such
conversion (a “Buy-In”), then the Company shall (1) pay in cash to the holder
the amount by which (x) the holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of Series B Preferred Stock that the Company was required to
deliver to the holder in connection with the conversion at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the holder, either reinstate the shares of
Series B Preferred Stock and equivalent number of shares of Common Stock for
which such conversion was not honored or deliver to the holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its conversion and delivery obligations hereunder. For example, if
the holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay to the holder $1,000. The holder shall provide the Company
written notice indicating the amounts payable to the holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Company. Nothing herein shall limit a holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock upon conversion of the Series B Preferred
Stock as required pursuant to the terms hereof.

 

(c) Automatic Conversion.  Subject to the terms of this Section 5 and Section 7,
all outstanding shares of Series B Preferred Stock for which Conversion Notices
have not previously been received shall be automatically converted into that
number of shares of Common Stock equal to the quotient of the Liquidation
Preference Amount of the shares of Series B Preferred Stock being converted
divided by the Conversion Price then in effect as of the date on which the
conditions for automatic conversion have been met, upon the earlier of
(i) eighteen (18) months following the Issuance Date or (ii) the thirtieth
(30) consecutive trading day that the Closing Bid Price for the shares Common
Stock equals or exceeds $2.31 (as adjusted for any stock dividends, combinations
or splits with respect to the Common Stock). The conversion contemplated by this
paragraph shall occur automatically without the consent of the holder of such
shares of Series B Preferred Stock, so long as (a) there are sufficient shares
of Common Stock authorized and reserved for issuance upon such conversion; and
(b) the Company shall not be in default in any material respect on its covenants
and obligations hereunder. The Company shall provide the holders of Series B
Preferred Stock with twenty (20) days prior notice of the automatic conversion
and request that the holders surrender their Series B Preferred Stock
Certificates in return for certificates for the number of shares of Common Stock
into which such Series B Preferred Stock

 

7

--------------------------------------------------------------------------------


 

has been converted. If so required by the Company, certificates surrendered for
conversion shall be endorsed or accompanied by written instruments of transfer,
in form satisfactory to the Company, duly executed by the holder.

 

(d) Conversion Price.  The term “Conversion Price” shall mean the price per
share of the Common Stock issuable upon conversion of the Series B Preferred
Stock, which price shall be $1.155, subject to adjustment under
Section 5(e) hereof.

 

(e) Adjustments of Conversion Price.

 

(i) Adjustments for Stock Splits and Combinations.  If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Price shall be proportionately
decreased. If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Price shall be proportionately increased. Any adjustments under this
Section 5(e)(i) shall be effective at the close of business on the date the
stock split or combination becomes effective.

 

(ii) Adjustments for Certain Dividends and Distributions.  If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Price shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying the Conversion Price then
in effect by a fraction:

 

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing, an adjustment shall not be made if the holders of
Series B Preferred Stock receive (i) a dividend or other distribution of shares
of Common Stock in a number equal to the number of shares of Common Stock as
they would have received if all outstanding shares of Series B Preferred Stock
had been converted into Common Stock on the date of such event or (ii) a
dividend or other distribution of shares of Series B Preferred Stock which are
convertible, as of the date of such event, into such number of shares of Common
Stock as is equal to the number of additional shares of Common Stock being
issued with respect to each share of Common Stock in such dividend or
distribution.

 

(iii) Adjustment for Other Dividends and Distributions.  If the Company shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in securities of the Company other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of
Series B Preferred Stock shall receive upon conversion thereof, in addition to
the number of shares of Common Stock receivable thereon, the number of
securities of the Company which they would have received had their Series B
Preferred Stock been converted into Common Stock on the date of such event and
had thereafter, during the period from the date of such event to and including
the Conversion Date, retained such securities (together with any

 

8

--------------------------------------------------------------------------------


 

distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 5(e)(iii) with
respect to the rights of the holders of the Series B Preferred Stock; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be adjusted pursuant to this paragraph as of the time
of actual payment of such dividends or distributions; and provided further,
however, that no such adjustment shall be made if the holders of Series B
Preferred Stock receive (i) a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event or (ii) a dividend or
other distribution of shares of Series B Preferred Stock which are convertible,
as of the date of such event, into such number of shares of Common Stock as is
equal to the number of additional shares of Common Stock being issued with
respect to each share of Common Stock in such dividend or distribution.

 

(iv) Adjustments for Reclassification, Exchange or Substitution.  If the Common
Stock issuable upon conversion of the Series B Preferred Stock at any time or
from time to time after the Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in
Sections 5(e)(i), (ii) and (iii), or a reorganization, merger, consolidation, or
sale of assets provided for in Section 5(e)(v)), then, and in each event, an
appropriate revision to the Conversion Price shall be made and provisions shall
be made (by adjustments of the Conversion Price or otherwise) so that the holder
of each share of Series B Preferred Stock shall have the right thereafter to
convert such share of Series B Preferred Stock into the kind and amount of
shares of stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such share of Series B Preferred Stock might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.

 

(v) Adjustments for Reorganization, Merger, Consolidation or Sales of Assets. 
If at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation where the holders of outstanding voting
securities prior to such merger or consolidation do not own over 50% of the
outstanding voting securities of the merged or consolidated entity, immediately
after such merger or consolidation, or the sale of all or substantially all of
the Company’s properties or assets to any other person (an “Organic Change”),
then as a part of such Organic Change an appropriate revision to the Conversion
Price shall be made if necessary and provision shall be made if necessary (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series B Preferred Stock shall have the right thereafter to convert
such share of Series B Preferred Stock into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from Organic Change. In any such case, appropriate
adjustment shall be made in the application of the provisions of this
Section 5(e)(v) with respect to the rights of the holders of the Series B
Preferred Stock after the Organic Change to the end that the provisions of this
Section 5(e)(v) (including any adjustment in the Conversion Price then in effect
and the number of shares of stock or other securities deliverable upon
conversion of the Series B Preferred Stock) shall be applied after that event in
as nearly an equivalent manner as may be practicable.

 

9

--------------------------------------------------------------------------------


 

(vi) Adjustments for Issuance of Additional Shares of Common Stock.  If at any
time or from time to time after the Issuance Date, in the event the Company
shall issue or sell any additional shares of Common Stock (otherwise than as
provided in the foregoing subsections (i) through (v) of this Section 5(e) or
pursuant to (a) any securities convertible into or exchangeable for, directly or
indirectly, Common Stock (“Convertible Securities”), other than the Series B
Preferred Stock, or (b) any rights or warrants or options to purchase any such
Common Stock or Convertible Securities (collectively, the “Common Stock
Equivalents”) (hereafter defined) granted or issued on or prior to the Issuance
Date, so long as the conversion or exercise price in such securities is not
amended to lower such price and/or such securities are not amended in a manner
that would adversely affect the holders) (the “Additional Shares of Common
Stock”), at a price per share less than the Conversion Price, or without
consideration, the Conversion Price then in effect upon each such issuance shall
be adjusted to that price (rounded to the nearest cent) determined by
multiplying the Conversion Price by a fraction:

 

(1) the numerator of which shall be equal to the sum of (A) the number of shares
of Common Stock outstanding immediately prior to the issuance of such Additional
Shares of Common Stock plus (B) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the then Conversion Price, and

 

(2) the denominator of which shall be equal to the number of shares of Common
Stock outstanding immediately after the issuance of such Additional Shares of
Common Stock;

 

No adjustment of the number of shares of Common Stock shall be made under
Section 5(e)(vi) upon the issuance of any Additional Shares of Common Stock
which are issued pursuant to the exercise of any warrants or other subscription
or purchase rights or pursuant to the exercise of any conversion or exchange
rights in any Common Stock Equivalents (as defined below), if any such
adjustment shall previously have been made upon the issuance of such warrants or
other rights or upon the issuance of such Common Stock Equivalents (or upon the
issuance of any warrant or other rights therefor) pursuant to Section 5(e).

 

(vii) Record Date.  In case the Company shall take record of the holders of its
Common Stock or any other Preferred Stock for the purpose of entitling them to
subscribe for or purchase Common Stock or Convertible Securities, then the date
of the issue or sale of the shares of Common Stock shall be deemed to be such
record date.

 

(viii) Certain Issues Excepted.  Anything herein to the contrary
notwithstanding, the Company shall not be required to make any adjustment to the
Conversion Price upon (i) securities issued (other than for cash) in connection
with a merger, acquisition, or consolidation, (ii) securities issued pursuant to
the conversion or exercise of convertible or exercisable securities issued or
outstanding on or prior to the date hereof (so long as the conversion or
exercise price in such securities are not amended to lower such price and/or
adversely affect the holders), (iii) securities issued in connection with bona
fide strategic license agreements, other partnering arrangements or investor
relations so long as such issuances are not for the purpose of raising capital,
(iv) Common Stock issued or the issuance or grants of options to purchase Common
Stock pursuant to the Issuer’s stock option plans and employee stock purchase
plans that are duly approved by the Company’s Board of Directors (or a committee
thereof), (v) Common Stock issued as payment of dividends that may be declared
on the Series B Preferred Stock or any series of Preferred Stock that ranks pari
passu with the Series B Preferred Stock and (vi) any

 

10

--------------------------------------------------------------------------------


 

warrants issued to the placement agent (or underwriter) and its designees for
transactions approved by the Company’s Board of Directors.

 

(f) No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series B Preferred Stock
against impairment. In the event a holder shall elect to convert any shares of
Series B Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or any one associated or
affiliated with such holder has been engaged in any violation of law, unless
(i) an order from the Securities and Exchange Commission prohibiting such
conversion or (ii) an injunction from a court, on notice, restraining and/or
enjoining conversion of all or of said shares of Series B Preferred Stock shall
have been issued and the Company posts a surety bond for the benefit of such
holder in an amount equal to 120% of the Liquidation Preference Amount of the
Series B Preferred Stock such holder has elected to convert, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such holder in the event it
obtains judgment.

 

(g) Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Series B Preferred Stock pursuant to this
Section 5, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
such Series B Preferred Stock a certificate setting forth such adjustment and
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon written request of the holder of
such affected Series B Preferred Stock, at any time, furnish or cause to be
furnished to such holder a like certificate setting forth such adjustments and
readjustments, the Conversion Price in effect at the time, and the number of
shares of Common Stock and the amount, if any, of other securities or property
which at the time would be received upon the conversion of a share of such
Series B Preferred Stock. Notwithstanding the foregoing, the Company shall not
be obligated to deliver a certificate unless such certificate would reflect an
increase or decrease of at least one percent of such adjusted amount.

 

(h) Issue Taxes.  The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series B Preferred Stock pursuant hereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.

 

(i) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile or e-mail or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Company. The Company will give written
notice to each holder of Series B Preferred Stock at least twenty (20) days
prior to the date on which the Company closes its books or takes a record
(I) with respect to any dividend or distribution upon the Common Stock,
(II) with respect to any pro rata subscription offer to holders of Common Stock
or (III) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public. The Company will also give written notice to each holder of Series B
Preferred Stock at least twenty (20) days prior to the

 

11

--------------------------------------------------------------------------------


 

date on which any Organic Change, dissolution, liquidation or winding-up will
take place and in no event shall such notice be provided to such holder prior to
such information being made known to the public.

 

(j) Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series B Preferred Stock. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Company shall round
the number of shares to be issued upon conversion up to the nearest whole number
of shares.

 

(k) Reservation of Common Stock.  The Company shall, so long as any shares of
Series B Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series B Preferred Stock, such number of shares of Common
Stock equal to at least one hundred percent (100%) of the aggregate number of
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all of the Series B Preferred Stock then outstanding. The initial
number of shares of Common Stock reserved for conversions of the Series B
Preferred Stock and any increase in the number of shares so reserved shall be
allocated pro rata among the holders of the Series B Preferred Stock based on
the number of shares of Series B Preferred Stock held by each holder of record
at the time of issuance of the Series B Preferred Stock or increase in the
number of reserved shares, as the case may be. In the event a holder shall sell
or otherwise transfer any of such holder’s shares of Series B Preferred Stock,
each transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and which remain allocated to any person or entity which does not hold
any shares of Series B Preferred Stock shall be allocated to the remaining
holders of Series B Preferred Stock, pro rata based on the number of shares of
Series B Preferred Stock then held by such holder.

 

(l) Retirement of Series B Preferred Stock.  Conversion of Series B Preferred
Stock shall be deemed to have been effected on the Conversion Date. Upon
conversion of only a portion of the number of shares of Series B Preferred Stock
represented by a certificate surrendered for conversion, the Company shall issue
and deliver to such holder at the expense of the Company, a new certificate
covering the number of shares of Series B Preferred Stock representing the
unconverted portion of the certificate so surrendered as required by
Section 5(b)(ii).

 

(m) Regulatory Compliance.  If any shares of Common Stock to be reserved for the
purpose of conversion of Series B Preferred Stock require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Company
shall, at its sole cost and expense, in good faith and as expeditiously as
possible, endeavor to secure such registration, listing or approval, as the case
may be.

 

6. No Preemptive Rights.  No holder of the Series B Preferred Stock shall be
entitled to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class, but all such new or additional shares of
any class, or any bond, debentures or other evidences of indebtedness
convertible into or exchangeable for shares, may be issued and disposed of by
the Board of Directors on such terms and for such consideration (to the extent
permitted by law), and to such person or persons as the Board of Directors in
their absolute discretion may deem advisable.

 

7. Conversion Restriction.  Notwithstanding anything to the contrary set forth
in Section 5 of this Certificate of Designation, at no time may a holder of
shares of Series B Preferred Stock convert shares of the Series B Preferred
Stock if the number of shares of Common Stock to be issued pursuant to such
conversion would cause the number of shares of Common Stock owned by such holder
and its

 

12

--------------------------------------------------------------------------------


 

affiliates at such time to exceed, when aggregated with all other shares of
Common Stock owned by such holder and its affiliates at such time, the number of
shares of Common Stock which would result in such holder and its affiliates
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 9.99% of the then issued and outstanding shares of Common Stock outstanding
at such time; provided, however, that upon a holder of Series B Preferred Stock
providing the Company with sixty-one (61) days notice (pursuant to
Section 5(i) hereof) (the “Waiver Notice”) that such holder would like to waive
Section 7 of this Certificate of Designation with regard to any or all shares of
Common Stock issuable upon conversion of Series B Preferred Stock, this
Section 7 shall be of no force or effect with regard to those shares of Series B
Preferred Stock referenced in the Waiver Notice. Each holder of shares of
Series B Preferred Stock agrees to provide the Company with a certificate of
beneficial ownership within five (5) days of the request thereof.

 

8. Redemption.  The Series B Preferred Stock shall be redeemed by the Company as
provided below, at the option of the holder, upon the occurrence of a Major
Transaction or a Triggering Event, as follows:

 

(a) Redemption Option Upon Major Transaction or Triggering Event.  In addition
to all other rights of the holders of Series B Preferred Stock contained herein,
simultaneous with the occurrence of a Major Transaction (as defined below) or a
Triggering Event (as defined below), each holder of Series B Preferred Stock
shall have the right, at such holder’s option, to require the Company to redeem
all or a portion of such holder’s shares of Series B Preferred Stock at a price
per share of Series B Preferred Stock equal to one hundred percent (100%) of the
Liquidation Preference Amount, plus any accrued but unpaid dividends (the
“Redemption Price”).

 

(b) “Major Transaction”. A “Major Transaction” shall be deemed to have occurred
at such time as any of the following events:

 

(i) the consolidation, merger or other business combination of the Company with
or into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Company or (B) a consolidation, merger or other business combination in which
holders of the Company’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities).

 

(ii) the sale or transfer of more than 50% of the Company’s assets other than
inventory in the ordinary course of business in one or a related series of
transactions; or

 

(iii) closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.

 

(c) “Triggering Event”. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

 

(i) following the Issuance Date, the Company fails to utilize its best efforts
to maintain a listing on at least one of, the OTC Bulletin Board, the OTCQX, the
Nasdaq Global Select Market, Nasdaq Global Market, the Nasdaq Capital Market,
the New York Stock Exchange, Inc., the American Stock Exchange, Inc. or any
successor to any of the foregoing trading markets or exchanges.

 

(ii) the Company’s failure to comply with a Conversion Notice tendered in
accordance with the provisions of this Certificate of Designation within ten
(10) business days after the receipt by the Company of the Conversion Notice and
the Preferred Stock Certificates; or

 

13

--------------------------------------------------------------------------------


 

(iii) following the Issuance Date, the Company files a Form 15 with the
Securities and Exchange Commission with respect to or otherwise deregisters its
shares of Common Stock and as a result such shares of Common Stock are no longer
publicly tradeable or quotable; or

 

(iv) following the Issuance Date, the Company consummates a “going private”
transaction and as a result the Common Stock is no longer registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended; or

 

(v) the Company redeems any Junior Stock other than the Series A Preferred Stock
and/or any stock repurchased (on a set-off basis without any cash outlay by the
Company other than to the Internal Revenue Service) in connection with the
payment of withholding taxes associated with equity compensation incentives or
any other de minimus redemptions;

 

(vi) the occurrence of a Bankruptcy Event (“Bankruptcy Event” means (A) the
Company or any of its “significant subsidiaries” (as that term is defined in
Rule 1-02 of Regulation S-X) pursuant to or under or within the meaning of any
bankruptcy code: (i) commences a voluntary case or proceeding; (ii) consents to
the entry of an order for relief against it in an involuntary case or
proceeding; (iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property; or (iv) makes a general assignment for the
benefit of its creditors; or (B) a court of competent jurisdiction enters an
order or decree under any Bankruptcy Code that: (i) is for relief against the
Company or any of its subsidiaries in an involuntary case or proceeding;
(ii) appoints a Custodian of the Company or any of its subsidiaries for all or
substantially all of their properties taken as a whole; or (iii) orders the
liquidation of the Company or any of its subsidiaries; and in each case the
order or decree remains unstayed and in effect for 60 days.); or

 

(vii) the Company breaches in any material respect any covenant in this
Certificate of Designation; provided, however, that in the case of a breach of a
negative covenant as specified in Section 9 below which is curable, such breach
shall not be deemed a Triggering Event for purposes hereof if the Company
(x) cures the breach within a period of ten (10) business days or (y) if such
curable breach is not curable within such 10-day period, commences a cure within
such 10-day period and thereafter diligently and in good faith continues to
effectuate such cure and such cure is fully effectuated within thirty
(30) calendar days of such breach.

 

9. Negative Covenants.  For so long as 7,300,000 shares (as adjusted for any
stock dividends, combinations, or splits with respect to such shares) of the
Series B Preferred Stock remain outstanding, without the consent of the holders
owning of record a not less than 50% of the shares of Series B Preferred Stock
then outstanding, this Company will not and will not permit any of its
Subsidiaries to directly or indirectly:

 

(a) amend its Articles of Incorporation, bylaws or other charter documents so as
to materially and adversely affect any rights of any Holder; provided, however,
that any creation and issuance of another series of Junior Stock shall not be
deemed to adversely affect such rights, preferences, privileges or voting
powers;

 

(b) designate any class or series of capital stock having any rights or
preferences senior to the rights and preferences of the Series B Preferred
Stock;

 

(c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
equivalents or any other Junior Stock other than to the extent permitted or
required hereunder and other than any stock repurchased (on a set-off basis
without any cash outlay by the Company other than to the Internal Revenue
Service) in connection with the payment of withholding taxes associated with
equity compensation incentives;

 

14

--------------------------------------------------------------------------------


 

(d) enter into any agreement with respect to any of the foregoing; or

 

(e) issue any variable priced equity securities or any variable priced equity
linked securities.

 

10. Inability to Fully Convert.

 

(a) Holder’s Option if Company Cannot Fully Convert.  If a holder is then
entitled under the terms of this Certificate of Designation to convert shares of
its Series B Preferred Stock, upon the Company’s receipt of a Conversion Notice,
the Company cannot issue shares of Common Stock for any reason, including,
without limitation, because the Company (y) does not have a sufficient number of
shares of Common Stock authorized and available, (Z) is otherwise prohibited by
applicable law or by the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
the Company or its securities from issuing all of the Common Stock which is to
be issued to a holder of Series B Preferred Stock pursuant to a Conversion
Notice, then the Company shall issue as many shares of Common Stock as it is
able to issue in accordance with such holder’s Conversion Notice and pursuant to
Section 5(b)(ii) above and, with respect to the unconverted Series B Preferred
Stock, the holder, solely at such holder’s option, can elect, within five
(5) business days after receipt of notice from the Company thereof to:

 

(i) require the Company to issue restricted shares of Common Stock in accordance
with such holder’s Conversion Notice and pursuant to Section 5(b)(ii) above; or

 

(ii) exercise its Buy-In rights pursuant to and in accordance with the terms and
provisions of Section 5(b)(vi) hereof.

 

(b) Mechanics of Fulfilling Holder’s Election.  The Company shall immediately
send via facsimile to a holder of Series B Preferred Stock, upon receipt of a
facsimile copy of a Conversion Notice from such holder which cannot be fully
satisfied as described in Section 10(a) above, a notice of the Company’s
inability to fully satisfy such holder’s Conversion Notice (the “Inability to
Fully Convert Notice”). Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Company is unable to fully satisfy such holder’s
Conversion Notice and (ii) the number of Series B Preferred Stock which cannot
be converted. Such holder shall notify the Company of its election pursuant to
Section 10(a) above by delivering written notice via facsimile to the Company
(“Notice in Response to Inability to Convert”).

 

(c) Pro-rata Conversion.  In the event the Company receives a Conversion Notice
from more than one holder of Series B Preferred Stock on the same day and the
Company can convert some, but not all, of the Series B Preferred Stock pursuant
to this Section 10, the Company shall convert from each holder of Series B
Preferred Stock electing to have Series B Preferred Stock converted at such time
an amount equal to such holder’s pro-rata amount, based on the number shares of
Series B Preferred Stock held by such holder relative to the number of shares of
Series B Preferred Stock held by all holders submitting shares for conversion.

 

11. Vote to Change the Terms of or Issue Preferred Stock.  The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting, of the holders of not less than fifty percent (50%) of the then
outstanding shares of Series B Preferred Stock (in addition to any other
corporate approvals then required to effect such action), shall be required
(a) for any change to this Certificate of Designation or the Company’s Articles
of Incorporation which would amend, alter, change or repeal any of the powers,
designations, preferences and rights of the Series B Preferred Stock or (b) for
the issuance of shares of Series B Preferred Stock after the Issuance Date.

 

12. Lost or Stolen Certificates.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series B Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon

 

15

--------------------------------------------------------------------------------


 

surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date; provided, however, the Company shall not be obligated to re-issue
Preferred Stock Certificates if the holder contemporaneously requests the
Company to convert such shares of Series B Preferred Stock into Common Stock.

 

13. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder’s right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series B Preferred
Stock and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series B Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

14. Specific Shall Not Limit General; Construction.  No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein. This Certificate of Designation shall be
deemed to be jointly drafted by the Company and all initial purchasers of the
Series B Preferred Stock and shall not be construed against any person as the
drafter hereof.

 

15. Failure or Indulgence Not Waiver.  No failure or delay on the part of a
holder of Series B Preferred Stock in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
and does affirm the foregoing as true this   •  th day
of                               , 2008.

 

HEALTHAXIS INC.

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT I

 

HEALTHAXIS INC.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of HealthAxis Inc. (the “Certificate
of Designation”). In accordance with and pursuant to the Certificate of
Designation, the undersigned hereby elects to convert the number of shares of
Series B Preferred Stock, par value $1.00 per share (the “Preferred Shares”), of
HealthAxis Inc., a Pennsylvania corporation (the “Company”), indicated below
into shares of Common Stock, par value $0.10 per share (the “Common Stock”), of
the Company, by tendering the stock certificate(s) representing the share(s) of
Preferred Shares specified below as of the date specified below.

 

Date of Conversion:

 

Number of Preferred Shares to be converted:

 

Stock certificate no(s). of Preferred Shares to be converted:

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Number of shares of Common Stock beneficially owned or deemed
beneficially owned by the Holder on the Date of Conversion:
                              

 

Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:

 

Issue to:

 

 

Facsimile Number:

 

Authorization:

 

By:

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

17

--------------------------------------------------------------------------------